


Exhibit 10.1


REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
September 25, 2012, by and among Spectrum Group International, Inc., a Delaware
limited liability company (the “Company”), and each of the persons appearing as
an investor on the signature pages hereto (the “Holders”).
RECITALS
WHEREAS, the Company has entered into agreements (the “Subscription Agreements”)
with the Holders, pursuant to which the Company has agreed to issue and sell to
the Investors, and the Investors have subscribed to purchase from the Company,
shares of Common Stock; and
WHEREAS, in order to induce the Holders to enter into the Subscription
Agreements, the Company has agreed to execute and deliver this Agreement and
provide certain registration rights for the Registrable Securities.
NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein, the parties hereto agree as follows:
1.Certain Definitions. As used in this Agreement, the following terms shall have
the following respective meanings:
“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York.
“Commission” shall mean the Securities and Exchange Commission or any other
Federal agency at the time administering the Securities Act.
“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company and any stock into which such Common Stock may hereafter be converted or
changed (including, without limitation, by way of recapitalization, merger,
consolidation, other reorganization or otherwise).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar successor Federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.
“Person” shall mean an individual, proprietorship, trust, estate, personal
representative, partnership, limited liability company, joint venture,
association, company, corporation, government agency or other entity.
“Registrable Securities” shall mean any Common Stock sold to the Holders
pursuant to the Subscription Agreements and beneficially owned by the Holders
following the consummation of the transactions contemplated by the Subscription
Agreements; provided, however, that no securities shall be deemed Registrable
Securities following such time as (a) they have been sold pursuant to an
effective registration statement under the Securities Act or pursuant to Rule
144, or (b) with respect to each Holder, they are eligible to be sold under Rule
144 without restriction.




--------------------------------------------------------------------------------




The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing with the Commission a registration
statement in compliance with the Securities Act and the declaration or ordering
of the effectiveness of such registration statement.
“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 2 and 3, including, without limitation, all registration
and filing fees, printing, mailing and distribution expenses, all fees and
disbursements of the accountants and counsel for the Company, blue sky fees and
expenses for state qualifications or registrations, the expense of the
preparation and any audit of the Company's financial statements incident to or
required by any such registration, and, as provided in Section 3, the fees and
disbursements of one counsel for the Holders participating in such registration.
“Rule 144” shall mean Rule 144 under the Securities Act, as it may be amended
from time to time, and any successor rule or regulation.
“Rule 415” shall mean Rule 415 under the Securities Act, as it may be amended
from time to time, and any successor rule or regulation.
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor Federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.
“Selling Expenses” shall mean all selling commissions and expense allowances
applicable to the sale of Registrable Securities and, in the case of
underwritten public offerings pursuant to Section 3, underwriting discounts,
and, other than as provided in Section 3, the fees and expenses of counsel for
the participating Holders.
2.Shelf Registration.
(a)As promptly as practicable after the date of this Agreement, the Company will
use its commercially reasonable efforts to prepare and file with the Commission
a "resale" Registration Statement providing for the resale of all Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule 415
(the “Shelf Registration Statement”). The Shelf Registration Statement will be
initially on Form S-1. The Company (i) will not permit any securities other than
the Registrable Securities to be included in the Shelf Registration Statement
and (ii) will use its commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof and to keep such Shelf
Registration Statement continuously effective under the Securities Act for a
period ending on the later of (x) 36 months from the effective date of the Shelf
Registration Statement and (y) the date on which all Registrable Securities
covered by the Shelf Registration Statement have been sold. If following
effectiveness of the Shelf Registration Statement the Company will become
eligible to utilize Form S-3, and for so long as the Company is eligible to use
such Form, the Company may amend the Shelf Registration Statement so that it
will continue in effect on Form S-3.
(b)For the avoidance of doubt, the Holders will not be entitled to effect an
underwritten public offering of Registrable Securities pursuant to the Shelf
Registration Statement.
3.Piggyback Registration.
(a)If, at any time, the Company determines to register any of its equity
securities either for its own account or the account of a security holder, other
than (i) a registration relating solely to employee benefit plans, or (ii) a
registration statement on Form S-4, or any successor form, or (iii) a
registration relating solely to options or warrants, or to securities issuable
in respect of options or warrants, which options or warrants are sold in
connection with an offering or issuance of debt securities, the Company will:
(x) promptly give to each Holder written notice thereof, and (y) include in such
registration (and any related qualification under blue sky laws), and in any
underwriting involved therein, all of the Registrable Securities specified in a
notice or notices to such effect given by a Holder (a “Piggyback Inclusion
Notice”) within thirty (30) days




--------------------------------------------------------------------------------




after receipt of the written notice from the Company described in clause (x) of
this Section 3(a), except to the extent set forth in Section 3(b). Such written
request may specify all or a part of a Holder's Registrable Securities.
(b)If a registration statement for which the Company gives notice under Section
3(a)(x) is for an underwritten public offering, and if the managing underwriter
of such underwritten public offering has informed the Company in writing, that
in such underwriter's good faith determination the total number of securities
which the Company, such Holders and any other persons desiring to participate in
such registration intend to include in such public offering is such as to
adversely affect the success of such public offering, including the price at
which such securities can be sold, then the Company will be required to include
in such registration only the number of securities which it is so advised should
be included in such registration and the priority of securities that will be
included in such registration and underwriting shall be allocated as follows:
(i)first, if the notice provided by the Company in Section 3(a)(x) resulted from
the Company's determination to issue and sell Common Shares in a public offering
or pursuant to the demand registration rights of any other security holder, then
the Common Shares which the Company or other security holder proposed to issue
and/or sell as stated in such notice;
(ii)second, all Registrable Securities requested to be included in such
registration by the holders of Registrable Securities and any other securities
proposed to be registered for the account of any Person with piggyback
registration rights pursuant to a written agreement (allocated, if necessary,
pro rata among such holders on the basis of the number of shares of Registrable
Securities and other securities so requested to be included in such
registration); and
(iii)third, provided that no securities of any other Person have been excluded
from such registration, any other securities which the Company proposes to
register, if any.
(c)If a registration statement for which the Company gives notice under Section
3(a)(x) is for an underwritten public offering, the Holders participating
therein shall enter into the underwriting agreement for such offering; provided,
however, that (i) no Holder shall be required to make any representations,
warranties or indemnities except as they relate to such Holder's ownership of
Registrable Securities, any encumbrances thereon created or permitted by such
Holder, the authority of such Holder to enter into, and perform its obligations
under, the underwriting agreement, such Holder's intended method of distribution
and other information about such Holder that the Company or the managing
underwriter(s) reasonably believes is necessary to comply with the Securities
Act; and (ii) the liability of such Holder under such underwriting agreement
shall be limited to an amount equal to the net proceeds from such public
offering received by such Holder.
(d)The Company may determine not to file or may withdraw any registration
statement of which the Company has given notice pursuant to Section 3(a)(x)
without liability to any Holder.
4.Expenses of Registration. The Company shall bear all Registration Expenses
incurred in connection with the registration and qualification of Registrable
Securities and the compliance by the Company with applicable securities laws and
all underwriting discounts, selling commissions and expense allowances
applicable to the sale of any securities by the Company for its own account in
any registration. All Selling Expenses applicable to the sale of Registrable
Securities shall be borne by the Holders whose securities are included in such
registration pro rata on the basis of the number of their Registrable Securities
so registered; provided, however, that without limiting the foregoing, (i) the
Company shall pay for (x) all of the fees and disbursements of the Company's
accountants and counsel, (y) all expenses of its own employees and (z) in the
case of Holders participating in a public offering pursuant to Section 3, all of
the reasonable fees and disbursements of one counsel for the participating
Holders chosen by the majority-in-interest of such Holders; and (ii) if, in such
registration, the Company pays any expenses other than those included in Selling
Expenses for any of the other security holders, the Company will pay such
expenses for all of the Holders of Registrable Securities in such registration.
5.Registration Procedures.




--------------------------------------------------------------------------------




(a)In the case of each registration effected by the Company pursuant to this
Agreement, the Company will inform in writing each Holder who is entitled to
registration rights hereunder as to the initiation of each registration and as
to the completion thereof. The Company will, at its expense:
(i)Prepare and file with the Commission such amendments and supplements,
including, without limitation, post-effective amendments, to such registration
statement and the prospectus included as part of such registration statement as
may be necessary to comply with the provisions of the Securities Act with
respect to the distribution of securities covered by such registration statement
and, subject to Section 5(b)(i), prepare and file all necessary documents in
order to qualify the sale of such Registrable Securities under the blue sky law
or other state securities laws for each state in the United States reasonably
requested by such Holders or underwriter;
(ii)Furnish such reasonable number of prospectuses and other documents incident
thereto, including supplements and amendments, as a Holder may reasonably
request;
(iii)Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing (in which case each
Holder who can sell securities under such registration statement will
immediately suspend use of such registration statement until it is supplemented
or amended as provided herein), and at the request of any such Holder, prepare
and furnish to such Holder a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchaser of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing;
(iv)Use its commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange or interdealer quotation
system on which the same securities issued by the Company are then listed or, if
none, such exchange or quotation system determined by the Company;
(v)Provide a transfer agent and registrar for all such Registrable Securities
and a CUSIP number for all such Registrable Securities not later than the
effective date of such registration;
(vi)Make available for inspection by any selling Holder of Registrable
Securities, any underwriter participating in any distribution pursuant to such
registration statement, and any attorney or accountant retained by any such
selling Holder or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company's
officers, directors and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney or accountant in
connection with such registration statement; provided, however, that such
seller, underwriter, attorney or accountant shall agree to hold in confidence
all information so provided;
(vii)If the registration is for an underwritten public offering, furnish to each
selling Holder a signed counterpart, addressed to the selling Holder, of (1) an
opinion of counsel for the Company, dated the effective date of the registration
statement, and (2) “comfort” letters signed by the Company's independent public
accountants who have examined and reported on the Company's financial statements
included in the registration statement, to the extent permitted by the standards
of the AICPA or other relevant authorities, covering substantially the same
matters with respect to the registration statement (and the prospectus included
therein) and (in the case of the accountants' “comfort” letters, with respect to
events subsequent to the date of the financial statements), in each case as are
customarily covered in opinions of issuer's counsel and in accountants'
“comfort” letters delivered to the underwriters in underwritten public offerings
of securities;
(viii)Furnish to each selling Holder a copy of all documents filed with and all
correspondence from or to the Commission in connection with any such offering
other than nonsubstantive cover letters and the like;




--------------------------------------------------------------------------------




(ix)Otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;
(x)In connection with any underwritten public offering, enter into any
underwriting agreement reasonably necessary to effect the offer and sale of
Registrable Securities; provided, that such underwriting agreement contains
customary underwriting provisions and; provided further that if the underwriter
so requests the underwriting agreement will contain customary indemnification
and contribution provisions; and
(xi)From and after the date of this Agreement, not enter into any agreement with
any holder or prospective holder of any securities of the Company giving such
holder or prospective holder rights that adversely affect, or are inconsistent
with, the rights of the Holders of Registrable Securities hereunder to require
the Company to initiate registration of any securities of the Company or to
require the Company, upon registration of any of its securities, to include,
among the securities that the Company is then registering, Registrable
Securities owned by such Holder.
(b)Notwithstanding the foregoing, the Company shall not be obligated to take any
action:
(i)pursuant to Sections 2 (x) in any particular jurisdiction in which the
Company would be required to execute a general consent to service of process in
effecting such registration, qualification or compliance unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act, (y) in any jurisdiction in which the Company would be
required to qualify as a foreign corporation eligible to do business in such
jurisdiction, if the Company shall not then be so qualified in that jurisdiction
or (z) in any jurisdiction that would subject the Company to taxation where it
would not otherwise be subject to tax;
(ii)pursuant to Section 2 if the Company shall furnish to the Holders a
certificate signed by the President or Chief Executive Officer of the Company
stating that the negotiation or consummation of a transaction by the Company is
pending or an event has occurred or is reasonably likely to occur, which
negotiation, consummation or event in the reasonable judgment of the Company
would require additional disclosure by the Company in a registration statement
of material information which the Company (in the good faith judgment of its
Board of Directors) has a bona fide business purpose for keeping confidential
and the nondisclosure of which in the registration statement would cause the
registration statement to fail to comply with the disclosure requirements of the
Securities Act or the Exchange Act, in which case the Company's obligation
hereunder to file a registration statement, pursue its effectiveness or maintain
its effectiveness, shall be deferred or suspended for a period or periods not to
exceed sixty (60) consecutive days or a total of one hundred twenty (120) days
in any 12-month period.
(c)The Company shall take such other actions as shall reasonably be requested by
any Holder in connection with any registration statement filed or required to be
filed hereunder; and
(d)For avoidance of doubt, except where another performance standard is
specifically provided for in this Section 5, the Company shall be required to
act promptly using commercially reasonable efforts.
6.Indemnification.
(a)The Company shall indemnify each Holder, each of their respective officers,
managers, directors, agents, employees, partners and members and each person
“controlling” (within the meaning of the Securities Act) such Holder (each, a
“Holder Indemnified Party”) with respect to each registration or qualification
of Registrable Shares effected pursuant to this Agreement, against all claims,
losses, damages and liabilities (or actions, proceedings or settlements in
respect thereto (“Losses”)) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement or prospectus incident to any such registration or qualification, or
arising out of or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse each Holder Indemnified Party for any
legal and any other expenses as they are incurred in connection with
investigating and defending any Losses, provided that the Company will not be
liable in any such case to the extent that any such Losses arise out of or are
based




--------------------------------------------------------------------------------




on any untrue statement (or alleged untrue statement) or omission (or alleged
omission) made in such registration statement or prospectus in reliance upon and
in conformity with written information furnished to the Company by such
Indemnified Party and stated to be specifically for use therein.
(b)Each Holder whose Registrable Securities are included in any registration or
qualification effected pursuant to this Agreement will, severally and not
jointly, indemnify the Company, each of its officers, managers, directors,
agents, employees, partners and members, and each underwriter, if any, of the
Company's securities covered by the applicable registration statement and each
person who controls (within the meaning of the Securities Act) the Company or
such underwriter (each, a “Company Indemnified Party”) and each other Holder
Indemnified Party against all Losses arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any such
registration statement or prospectus incident to any such registration or
qualification, or arising out of or based on any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, and will reimburse each Company
Indemnified Party and each such other Holder Indemnified Party for any legal or
any other expenses as they are incurred in connection with investigating or
defending any such Losses, in each case, to the extent, but only to the extent,
that any such Losses arise out of or are based upon any untrue statement (or
alleged untrue statement) or omission (or alleged omission) made in such
registration statement or prospectus in reliance upon and in conformity with
written information furnished to the Company by such Holder and stated to be
specifically for use therein.
(c)Each party entitled to indemnification under this Section 6 (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any Losses as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at the
Indemnified Party's expense; and provided, further that if any Indemnified Party
reasonably concludes that there may be one or more legal defenses available to
it that are not available to the Indemnifying Party, or that such claim or
litigation involves or could have an effect on matters beyond the scope of this
Agreement, then the Indemnified Party may retain its own counsel and defend such
claim or litigation at the expense of the Indemnifying Party; and provided,
further that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Agreement unless and only to the extent that such failure to give notice results
in material prejudice to the Indemnifying Party. In no event shall an
Indemnifying Party be liable for fees and expenses of more than one counsel (in
addition to one local counsel for each relevant jurisdiction) separate from its
own counsel for all Indemnified Parties in connection with any one action or
separate but similar or related actions. No Indemnifying Party, in the defense
of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to each Indemnified Party of a release from all liability
in respect to such claim or litigation. No Indemnifying Party shall be subject
to any liability for any settlement made by an Indemnified Party without the
prior consent of such Indemnifying Party, which consent shall not be
unreasonably withheld. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.
(d)If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any claim, loss, damage, liability or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such claim, loss, damage, liability or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements




--------------------------------------------------------------------------------




or omissions which resulted in such claim, loss, damage, liability or expense as
well as any other relevant equitable considerations. The relative fault of the
Indemnifying Party and of the Indemnified Party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. No Indemnified
Party guilty of fraudulent misrepresentation (within the meaning of Section
12(f) of the Securities Act) shall be entitled to indemnification or
contribution from any Indemnifying Party who was not also guilty of such
fraudulent misrepresentation.
(e)Notwithstanding anything to the contrary in this Section 6, no Holder that is
an Indemnifying Party shall be required, pursuant to this Section 6, to
indemnify or contribute any amount in excess of the net proceeds received by
such Indemnifying Party from the sale of Registrable Securities covered by such
registration or qualification to which the claims, losses, damages, liabilities
or expenses of the Indemnified Party relate.
7.Information by Holder. Each Holder of Registrable Securities to be included in
a registration pursuant to in this Agreement shall furnish in writing to the
Company such information regarding such Holder, the securities to be offered and
sold and the intended plan of distribution of the securities by such Holder as
the Company may reasonably request in writing and as shall be reasonably
required in connection with any registration or qualification of any securities
by the Company and shall promptly advise the Company in writing of any material
changes to such information while any such registration or qualification is in
effect.
8.Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission which may permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to:
(a)Use commercially reasonable efforts to make and keep public information
available, as those terms are understood and defined in Rule 144;
(b)Use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required to be filed by the Company under
the Exchange Act; and
(c)So long as a Holder owns any Registrable Securities, furnish to the Holder
forthwith upon request a written statement by the Company as to its compliance
with the reporting requirements of the Exchange Act, a copy of the most recent
annual or quarterly financial statements of the Company, and such other reports
and documents as an investor may reasonably request in availing itself of any
rule or regulation of the Commission allowing an investor to sell any such
securities without registration under the Securities Act.
9.Transfer of Rights; Termination of Rights. The rights to cause the Company to
register a Holder's Registrable Securities granted by the Company under this
Agreement may be transferred or assigned by a Holder to a transferee of some or
all of such Holder's Registrable Securities, provided that: (i) the Company is
given notice of such transfer, stating the name and address of said transferee
or assignee and identifying the Registrable Securities with respect to which
such registration rights are being transferred or assigned, (ii) such transfer
of Registrable Securities is not prohibited under the governing documents of the
Company or applicable law, and (iii) such transferee or assignee executes and
delivers a joinder to this Agreement whereby such transferee is joined as a
Holder.
10.Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of New York applicable to contracts made and to be
performed entirely in such State.
11.Entire Agreement. This Agreement supersedes and terminates all prior
agreements between any of the parties hereto with respect to the subject matter
contained herein, and this Agreement embodies the entire understanding between
the parties relating to such subject matter, and any and all prior
correspondence, conversations and memoranda are merged herein and shall be
without effect hereon.
12.Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of and be binding upon, the successors,
assigns, transferees, heirs, executors and




--------------------------------------------------------------------------------




administrators of the parties hereto. Notwithstanding the foregoing, the Company
shall not assign any of its rights or obligations hereunder except by operation
of law.
13.Notices, etc. Except as otherwise specifically provided herein, any notice or
other communication required or permitted to be given hereunder shall be in
writing and shall be mailed by certified mail, return receipt requested, or by
Federal Express, Express Mail or similar overnight delivery or courier service
or delivered (in person or by telecopy, telex or similar telecommunications
equipment) against receipt to the party to whom it is to be given:
If to the Company:    Spectrum Group International, Inc.
1063 McGaw
Irvine, CA 92614
Attention: Paul Soth
Telephone No.: 949-748-4800
Facsimile No.: 949- 567-1360


With a copy to:    Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attention: Abbe L. Dienstag, Esq.
Telephone No.: 212-715-9100
Facsimile No.: 212-715-8000


If to a Holder, to the address set forth on such Holder's signature page to this
Agreement,


or such other address, telephone number to facsimile number (or person's
attention) as such party may designate in a notice to the other parties from
time to time and if to any other Holder, to such address as such Holder shall
designate in a notice to the Company.


Except as otherwise provided in this Agreement, each such notice shall be deemed
given at the time delivered by hand, if personally delivered; five (5) Business
Days after being deposited in the mail, postage prepaid, if mailed; when
properly transmitted, if delivered by facsimile; and the next Business Day after
timely delivery to the courier, if sent by overnight air courier guaranteeing
next Business Day delivery.
14.Amendments or Waivers. This Agreement, and any provision hereof, may be
amended, waived, discharged or terminated only by written instrument signed by
(a) the Company and (b) a majority-in-interest of the Holders. Any such
amendment, waiver, discharge or termination so executed shall be binding on and
effective with respect to each Holder, whether or not such Holder is a signatory
to the written instrument evidencing such amendment, waiver, discharge or
termination.
15.Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other waivers, agreements, certificates, instruments and
documents as any other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.
16.Non-Waiver. No delay on the part of any party in exercising any right
hereunder shall operate as a waiver thereof, nor shall any waiver, express or
implied, by any party of any right hereunder or of any failure to perform or
breach hereof by any other party constitute or be deemed a waiver of any other
right hereunder or of any other failure to perform or breach hereof by the same
or any other Holder, whether of a similar or dissimilar nature thereof.
17.Injunctive Relief. Each of the parties hereto hereby acknowledges that in the
event of a breach by any of them of any provision of this Agreement, an
aggrieved party may be without an adequate remedy at law. Each of the parties
therefore agrees that in the event of such a breach or threatened breach hereof,




--------------------------------------------------------------------------------




such aggrieved party may elect to institute and prosecute proceedings in any
court of competent jurisdiction and shall be entitled to specific performance or
to enjoin the breach hereof without the requirement of posting any bond or
security or proving that damages would be inadequate. By seeking or obtaining
any such relief, such aggrieved party will not be precluded from seeking or
obtaining any other relief to which it may be entitled, and all remedies
hereunder or at law or in equity shall be cumulative.
18.Attorneys' Fees. In any action or proceeding brought to enforce any provision
of this Agreement, or where any provision hereof is validly asserted as a
defense, the successful party shall be entitled to recover reasonable attorneys'
fees and all disbursements in addition to any other available remedy.
19.Severability. If any provision of this Agreement or the application thereof
to any party or circumstance shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to the other parties or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by applicable law.
20.Miscellaneous.
(a)The headings in this Agreement are solely for convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement.
(b)Any word or term used in this Agreement in any form shall be masculine,
feminine, neuter, singular or plural, as proper reading requires. The words
“herein,” “hereof,” “hereunder,” “hereby” or “hereto” shall refer to this
Agreement as a whole unless otherwise expressly provided. Any reference herein
to a Section shall be a reference to a Section of this Agreement unless the
context otherwise requires.
(c)This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without giving effect to principles governing
conflicts of law that would defer to the substantive law of another
jurisdiction.
(d)This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement (except as
specifically provided in this Agreement).
(e)Any dispute between the parties hereto under, arising out of or in any manner
relating to, this Agreement and the transactions contemplated herein shall be
submitted to and adjudicated by binding arbitration before a panel of three
arbitrators under the rules of the American Arbitration Association (“AAA”).
Such arbitration shall take place in New York, New York. The decision of the
arbitrators shall be final and binding upon the parties, and judgment upon the
award rendered by the arbitrators may be entered in any court of competition
jurisdiction. In the event of any claim, action, suit or proceeding brought by
any party hereto relating to the submission of any dispute to arbitration under
this Section or challenging enforcement of an arbitration award under this
Section (including by way of defense or counterclaim), the parties hereto
irrevocably consent to the exclusive jurisdiction of the courts of the State of
New York and of any federal court located in such State in such action or
proceeding. In any such action or proceeding, each party hereto waives personal
service of any sum-mons, complaint or other process and agrees that service
thereof may be made in accor-dance with Section 13. Within 30 days after such
service, or such other time as may be mutually agreed upon in writing by the
attorneys for the parties to such action or pro-ceeding, the party so served
shall appear or answer such summons, complaint or other process. EACH PARTY
HERETO WAIVES TRIAL BY JURY IN ANY SUCH ACTION OR PROCEEDING.
21.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




[SIGNATURE PAGE FOLLOWS]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


SPECTRUM GROUP INTERNATIONAL, INC.
 
By:
 
Name:
 
Title:
 
 
 
Address:
 
Facsimile:
 



SPECTRUM GROUP INTERNATIONAL, INC.
 
By:
 
Name:
 
Title:
 
 
 
Address:
 
Facsimile:
 



SPECTRUM GROUP INTERNATIONAL, INC.
 
By:
 
Name:
 
Title:
 
 
 
Address:
 
Facsimile:
 





